Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 08/11/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Specification
The disclosure is objected to because of the following informalities: in ¶0001, please add “now U.S. Patent No. 11,101,243,” after “November 12, 2019”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “the plurality of second pads being electrically connected to the at least one chip through a conductive wire”, as recited in claim 1, is unclear with regard to how this can be consistent with the drawings showing a plurality of second pads being electrically connected to the at least one chip through a plurality of conductive wires.
The limitation, “the plurality of third pads being electrically connected to the at least one chip through the conductive wire”, as recited in claim 6 is unclear with regard to how this can be consistent with the drawings showing the plurality of third pads being electrically connected to the at least one chip through a plurality conductive wires.
The limitation, “a conductive wire connecting the plurality of second pads and the second chip”, as recited in claim 20, is unclear with regard to how this can be consistent with the drawings showing a plurality of conductive wires connecting the plurality of second pads to the second chip.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,101,243. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present Application (17/399,233) and claims 1-20 of the U.S. Patent No. 11,101,243
 are both drawn to the same features, and any differences are minor and would have been obvious to one skilled in the art.
17/399233
U.S. Patent No. 11,101,243
1. A semiconductor package, comprising: a substrate including a plurality of interconnections; at least one chip on the substrate; a plurality of first pads on the substrate, the plurality of first pads overlapping the at least one chip; a plurality of bumps between the substrate and the at least one chip; a plurality of second pads on an edge portion of a first side of the substrate, the plurality of second pads being electrically connected to the at least one chip through a conductive wire; an underfill that fills a space between the substrate and the at least one chip; and a first dam on the substrate, the first dam overlapping the at least one chip.
1. A semiconductor package comprising: a circuit substrate including a plurality of interconnections; a first chip on the circuit substrate; a second chip stacked on the first chip; a plurality of first pads on the circuit substrate, the plurality of first pads overlapping the first chip; a plurality of bumps between the circuit substrate and the first chip; a plurality of second pads on an edge portion of a first side of the circuit substrate, the plurality of second pads electrically connected to the second chip through a conductive wire; an underfill that fills a space between the circuit substrate and the first chip; and a first dam on the circuit substrate, the first dam overlapping the first chip, wherein the first dam includes a conductive material and overlaps at least one of the plurality of interconnections.
2. The semiconductor package as claimed in claim 1, further comprising an insulating layer between the first dam and at least one of the plurality of interconnections, such that the first dam and the at least one of the plurality of interconnections defining a capacitor.
2. The semiconductor package as claimed in claim 1, wherein: an insulating layer is between the first dam and the at least one of the plurality of interconnections such that the first dam and the at least one of the plurality of interconnections form a capacitor.
3. The semiconductor package as claimed in claim 1, wherein the first dam has an "I" shape and overlaps one edge portion of the at least one chip.
3. The semiconductor package as claimed in claim 1, wherein the first dam is in an “I” form and overlaps one edge portion of the first chip.
4. The semiconductor package as claimed in claim 1, wherein the first dam is between the underfill and the plurality of second pads.
4. The semiconductor package as claimed in claim 1, wherein the first dam is between the underfill and the plurality of second pads.
5. The semiconductor package as claimed in claim 1, wherein the first dam overlaps two edge portions of the at least one chip.
5. The semiconductor package as claimed in claim 1, wherein the first dam overlaps two edge portions of the first chip.
6. The semiconductor package as claimed in claim 5, further comprising a plurality of third pads on an edge portion of a second side of the substrate, the plurality of third pads being electrically connected to the at least one chip through the conductive wire, and the first dam being between the underfill and the plurality of second pads and between the underfill and the plurality of third pads.
6. The semiconductor package as claimed in claim 5, further comprising a plurality of third pads on an edge portion of a second side of the circuit substrate and electrically connected to the second chip through the conductive wire, wherein the first dam is between the underfill and the plurality of second pads and between the underfill and the plurality of third pads.
7. The semiconductor package as claimed in claim 1, further comprising: a second dam outside the first dam, the second dam overlapping the at least one chip; and a trench between the first dam and the second dam.
7. The semiconductor package as claimed in claim 1, further comprising: a second dam outside the first dam, the second dam overlapping the first chip; and a trench between the first dam and the second dam.
8. The semiconductor package as claimed in claim 7, wherein the trench, the first dam, and the second dam extend along a same edge portion of the at least one chip.
8. The semiconductor package as claimed in claim 7, wherein the trench, the first dam, and the second dam extend along a same edge portion of the first chip.
9. The semiconductor package as claimed in claim 7, wherein each of the first dam and the second dam has an “I” shape and overlaps the at least one chip, the trench extending in parallel with the first dam and the second dam
9. The semiconductor package as claimed in claim 7, wherein each of the first dam and the second dam has an “I” shape and overlaps the first chip, and the trench extends in parallel with the first dam and the second dam.
10. The semiconductor package as claimed in claim 7, wherein the trench, the first dam, and the second dam overlap two opposite edge portions of the at least one chip
10. The semiconductor package as claimed in claim 7, wherein the trench, the first dam, and the second dam overlap two opposite edge portions of the first chip.
11. The semiconductor package as claimed in claim 10, wherein each of the first dam and the second dam has a “¬” shape on the substrate, the trench extending in parallel with the first dam and the second dam.
11. The semiconductor package as claimed in claim 10, wherein each of the first dam and the second dam has a “custom character” shape on the circuit substrate, and the trench extends in parallel with the first dam and the second dam.
12. A semiconductor package, comprising: a substrate including a plurality of interconnections; a first chip on the substrate; a plurality of first pads on the substrate, the plurality of first pads overlapping the first chip; a plurality of bumps between the substrate and the first chip; an underfill that fills a space between the substrate and the first chip; a first dam on the substrate, the first dam overlapping the first chip and blocking a flow of the underfill; and a second dam outside the first dam, the second dam overlapping the first chip.
12. A semiconductor package comprising: a circuit substrate including a plurality of interconnections; a first chip on the circuit substrate; a second chip stacked on the first chip; a plurality of first pads on the circuit substrate, the plurality of first pads overlapping the first chip; a plurality of bumps between the circuit substrate and the first chip; a plurality of second pads on an edge portion of one side of the circuit substrate and electrically connected to the second chip through a conductive wire; an underfill that fills a space between the circuit substrate and the first chip; a first dam on the circuit substrate, the first dam overlapping the first chip and blocking a flow of the underfill; and a second dam outside the first dam, the second dam overlapping the first chip, wherein the second dam includes a conductive material and overlaps at least one of the plurality of interconnections.
13. The semiconductor package as claimed in claim 12, wherein: the second dam overlaps at least one of the plurality of interconnections, and an insulating layer is between the second dam and the at least one of the plurality of interconnections, such that the second dam and the at least one of the plurality of interconnections define a capacitor.
13. The semiconductor package as claimed in claim 12, wherein: the second dam overlaps the at least one of the plurality of interconnections, and an insulating layer is between the second dam and the at least one of the plurality of interconnections such that the second dam and the at least one of the plurality of interconnections form a capacitor.
14. The semiconductor package as claimed in claim 12, wherein each of the first dam and the second dam has an “I” shape and overlaps an edge portion of the first chip.
14. The semiconductor package as claimed in claim 12, wherein each of the first dam and the second dam has an “I” shape and overlaps an edge portion of the first chip.
15. The semiconductor package as claimed in claim 12, wherein the first dam and the second dam are outside the plurality of bumps.
15. The semiconductor package as claimed in claim 12, wherein the first dam and the second dam are outside the plurality of bumps.
16. The semiconductor package as claimed in claim 12, wherein the first dam and the second dam overlap two edge portions of the first chip.


16. The semiconductor package as claimed in claim 12, wherein the first dam and the second dam overlap two edge portions of the first chip.
17. The semiconductor package as claimed in claim 16, wherein each of the first dam and the second dam has a “¬” shape on the substrate.
17. The semiconductor package as claimed in claim 16, wherein each of the first dam and the second dam has a “custom character” shape on the circuit substrate.
18. A semiconductor package, comprising: a substrate; a first chip on the substrate; a plurality of first pads on the substrate; a plurality of bumps on the substrate, the plurality of bumps being electrically connecting the substrate and the first chip; an underfill that fills a space between the substrate and the first chip; and a first dam on the substrate and extending along an edge portion of the first chip, at least a portion of the first dam overlapping the first chip.
18. A semiconductor package, comprising: a circuit substrate; a first chip on the circuit substrate; a plurality of first pads disposed on the circuit substrate and arranged in a first direction; a plurality of bumps disposed on the circuit substrate and electrically connecting the circuit substrate and the first chip; an underfill that fills a space between the circuit substrate and the first chip; and a first dam disposed on the circuit substrate and extending in a second direction substantially perpendicular to the first direction, at least a portion of the first dam overlapping the first chip.
19. The semiconductor package as claimed in claim 18, further comprising a second dam adjacent to the first dam and extending on the substrate, the second dam overlapping the first chip.
19. The semiconductor package as claimed in claim 18, further comprising: a second dam disposed adjacent to the first dam and extending in the second direction on the circuit substrate, the second dam overlapping the first chip.
20. The semiconductor package as claimed in claim 18, further comprising: a second chip on the first chip; a plurality of second pads on an edge portion of the substrate; and a conductive wire connecting the plurality of second pads and the second chip.
20. The semiconductor package as claimed in claim 18, further comprising: a second chip mounted on the first chip; a plurality of second pads disposed on an edge portion of the circuit substrate and arranged in the second direction; and a conductive wire connecting the plurality of second pads and the second chip.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816